Case: 20-10473     Document: 00515816687         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 9, 2021
                                  No. 20-10473
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Murillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-362-11


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Daniel Murillo appeals the 210-month prison term and the three-year
   term of supervised release imposed on his guilty plea conviction for
   conspiracy to possess with intent to distribute a controlled substance,
   namely, a mixture and substance containing a detectable amount of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10473     Document: 00515816687           Page: 2   Date Filed: 04/09/2021




                                    No. 20-10473


   methamphetamine. See 21 U.S.C. § 846; see also 21 U.S.C. § 841(a)(1) and
   (b)(1)(C). For the reasons that follow, we affirm.
          The district court declined to reduce Murillo’s adjusted offense level
   by two levels under U.S.S.G. § 2D1.1(b)(18) because the court determined
   that Murillo possessed firearms in connection with the crime of conviction
   and thus could not meet that subsection’s requirement that he satisfy all the
   criteria of U.S.S.G. § 5C1.2(a). As the Government shows, applying the
   reduction under § 2D1.1(b)(18) does not change the 240-month guidelines
   sentencing range calculated by the district court because the requested
   reduction produces that same range. Both with and without the reduction,
   the applicable guidelines range is above the statutory maximum sentence of
   20 years and therefore the guidelines range is 240 months. See U.S.S.G.
   § 5G1.1(a); 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), 846.         Consequently,
   because it does not affect the guidelines sentencing range, the alleged error
   causes no harm. See United States v. Chon, 713 F.3d 812, 822 n.7 (5th Cir.
   2013). Because the Government has carried its burden of establishing that
   the district court’s decision not to apply the § 2D1.1(b)(18) offense level
   reduction was harmless, we need not consider the propriety of that decision.
   See United States v. Lopez-Urbina, 434 F.3d 750, 765 (5th Cir. 2005); see also
   Chon, 713 F.3d at 822 n.7; United States v. Rodriguez, 523 F.3d 519, 525 (5th
   Cir. 2008).
          AFFIRMED.




                                         2